Citation Nr: 0919881	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-02 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The record indicates that the Veteran served in the Special 
Philippine Scout from May 22, 1946 to July 30, 1949.  The 
appellant is claiming benefits as surviving spouse of the 
Veteran.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision of the VA Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the Veteran's death.  The appellant 
perfected a timely appeal to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant essentially contends that service connection is 
warranted for the cause of the Veteran's death.  
Specifically, the appellant maintains that the Veteran's 
service-connected nasal polyps contributed to his respiratory 
failure and his death.  

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the appellant is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.312(a) (2008).  A service-connected disability is one due 
to disease or injury incurred or aggravated in service (see 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303), or one that 
was caused or is aggravated by an already service-connected 
disability (see 38 C.F.R. § 3.310(a)).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the 
death.  Id.  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

The appellant has contended that the Veteran's pansinusitis 
with bilateral nasal polyps, for which he was service 
connected during his lifetime, significantly contributed to 
the development of chronic obstructive lung disease and 
pneumonia, which were the primary causes of the Veteran's 
death.  The appellant submitted a statement from Dr. Avelino, 
dated in May 2004, which alleged a relationship between 
recurrent nasal polyps, and a factor in his death, namely 
COPD and pneumonia.  

The evidence of record concerning the claim on appeal 
includes the Veteran's Certificate of Death, dated in May 
2006, which shows that the immediate cause of death was 
attributed to respiratory failure due to, or as a consequence 
of, chronic obstructive lung disease due to, or as a 
consequence of, community acquired pneumonia (CAP).  Listed 
as other significant conditions contributing to death was 
nasal polyps.  

At the time of his death, service connection was in effect 
for pansinusitis with bilateral nasal polyps, rated as 50 
percent disabling, effective January 31, 1994, and bilateral 
sensorineural hearing loss, rated as 40 percent disabling, 
effective March 26, 2004.  However, the RO denied service 
connection for pneumonia associated with pansinusitis, and 
asthma.  

VA has a duty to obtain a medical opinion when the record 
contains competent evidence of a current disability, 
indicates that such disability may be associated with active 
service, but does not contain sufficient information to make 
a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c) (4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Because it remains 
unclear just what role, if any, the Veteran's service-
connected pansinusitis with bilateral nasal polyps played in 
his death, a medical opinion is needed to assist in making 
this important determination.  See McLendon, supra, citing 38 
U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c) (4).  

The Board may consider only independent medical evidence to 
support its findings, and must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Clearly this matter involves a medical question, and 
the Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin, supra.  

Further, the appellant has not received proper VCAA notice in 
compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Hupp decision provides, in part, that VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her lifetime 
when adjudicating a claim for DIC. Section 5103(a) notice for 
a DIC case must include:

(1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service- connected.  

In addition, the content of the section 5103(a) notice letter 
will depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, of probative value of any assertion 
made in the claimant's application for benefits, the letter 
should be "tailored," and must respond to the particulars of 
the application submitted.  Here, the July 2006 VCAA notice 
was not sufficiently tailored as it did not provide a 
statement of the service-connected conditions.  

Therefore, in order to ensure that the record is fully 
developed and comply with the appellant's due process rights, 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions:

1.  Prior to any further adjudication of 
the claim for service connection for the 
cause of the Veteran's death, send the 
appellant another VCAA letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This additional letter 
should set forth a discussion of the 
criteria for demonstrating entitlement to 
DIC benefits, consistent with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

2.  After the above development is 
completed, the RO should arrange for the 
Veteran's claims folder to be reviewed by 
an appropriate VA examiner.  After his or 
her review, the examiner must opine as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the Veteran's 
service-connected pansinusitis with 
bilateral nasal polyps contributed 
substantially or materially to death or 
was of such a nature as to aggravate the 
COPD and pneumonia that directly caused 
his death.  The claims folder must be 
made available to the physician for 
review of the case.  The complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  

3.  Thereafter, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  The appellant must then be 
afforded an opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



